Exhibit 10.18

Execution Version

FIRST AMENDMENT

TO REVOLVING SYNDICATED FACILITY AGREEMENT

FIRST AMENDMENT TO REVOLVING SYNDICATED FACILITY AGREEMENT, dated as of
August 8, 2012 (this “Amendment”), among TRONOX LIMITED, an Australian public
limited company incorporated in the Commonwealth of Australia (“Holdings”) and
certain of its Subsidiaries party hereto as borrowers and guarantors,
(collectively, the “Borrowers” and each individually, a “Borrower”), the
Subsidiary Guarantors party hereto, the several banks and other financial
institutions parties hereto as lenders (the “Lenders”), UBS AG, STAMFORD BRANCH,
as an issuing bank, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Subsidiary Guarantors, the Lenders, the
Administrative Agent and the other agents and lenders party thereto have entered
into that certain Revolving Syndicated Facility Agreement, dated as of June 18,
2012, (as amended, supplemented, or otherwise modified from time to time, the
“Facility Agreement”) pursuant to which the Lenders have agreed to make certain
loans and extend certain other financial accommodations to the Borrowers as
provided therein. Capitalized terms used herein but not otherwise defined herein
shall have the meanings given such terms in the Facility Agreement;

WHEREAS, the Lenders and the Administrative Agent desire to modify the Facility
Agreement in certain respects, in accordance with the terms and conditions
contained herein.

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrowers by the Lenders, it hereby is agreed as
follows:

ARTICLE I

AMENDMENTS

Section 1.1 Amendment to Preamble. The Preamble to the Facility Agreement is
hereby amended as of the Effective Date by amending and restating such Preamble
in its entirety as follows:

“This REVOLVING SYNDICATED FACILITY AGREEMENT (this “Agreement”) dated as of
June 18, 2012, among TRONOX INCORPORATED, a Delaware corporation and certain of
its Subsidiaries party hereto, as U.S. Borrowers and Guarantors (collectively,
the “Initial U.S. Borrowers”), TRONOX LIMITED (ACN 153 348 111), an Australian
public limited company incorporated in the Commonwealth of Australia
(“Holdings”) and certain of its Subsidiaries party hereto, as Australian
Borrowers and Guarantors (collectively, the “Initial Australian Borrowers”; and
together with the Initial U.S. Borrowers and any Additional Co-Borrowers who
become party hereto, collectively, the “Borrowers” and each, a “Borrower”), the
Subsidiary Guarantors (such term



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

and each other capitalized term used but not defined herein having the meaning
given to it in Article I), the Lenders, UBS LOAN FINANCE LLC, as swingline
lender (in such capacity, the “Swingline Lender”), UBS AG, STAMFORD BRANCH, as
issuing bank (in such capacity, the “Issuing Bank”), as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders and as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties and the
Issuing Bank and UBS AG, STAMFORD BRANCH, as Australian security trustee (in
such capacity, the “Australian Security Trustee”), UBS SECURITIES LLC, as
bookmanager and lead arranger (in such capacity, “Arranger”), GOLDMAN SACHS BANK
USA and ROYAL BANK OF CANADA as co-syndication agents (in such capacity, the
“Syndication Agent”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH and WELLS FARGO
BANK, N.A. as documentation agent (in such capacity, the “Documentation
Agent”).”

Section 1.2 Amendment to Recitals. The Recitals of the Facility Agreement are
hereby amended as of the Effective Date by amending and restating the second
WHEREAS clause in its entirety as follows:

“WHEREAS, the Borrowers have requested the Swingline Lender to make Swingline
Loans, at any time and from time to time prior to the Revolving Maturity Date,
in an aggregate principal amount at any time outstanding not in excess of the
greater of (a) $30.0 million and (b) 10% of the aggregate Revolving
Commitments.”

Section 1.3 Amendment to Section 1.01. Section 1.01 of the Facility Agreement is
hereby amended as of the Effective Date as follows:

(a) The following new defined terms are hereby inserted in proper alphabetical
order as of the Effective Date:

““Existing Letters of Credit” shall mean the letters of credit set forth on
Schedule 2.18.

“First Amendment” shall mean the First Amendment to Revolving Syndicated
Facility Agreement, dated as of August 8, 2012, among Holdings, the other
Borrowers party thereto, the Subsidiary Guarantors party thereto, the Lenders
party thereto and the Administrative Agent.

“First Amendment Effective Date” shall have the meaning assigned to the term
“Effective Date” in the First Amendment.”

(b) The defined term “Consolidated Fixed Charges” is hereby amended as of the
Effective Date by amending and restating clause (c) of such definition in its
entirety as follows:

“(c) the principal amount of all scheduled amortization payments on all
Indebtedness paid or payable in cash (including the principal component of all
Capital Lease Obligations) of Holdings and its Subsidiaries for such period (as
determined on the first day of the respective period and after giving effect to
any reduction thereof due to mandatory or permitted prepayments on such

 

2



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

Indebtedness); provided that for the avoidance of doubt, it is agreed that any
principal payments at final maturity made with identifiable proceeds of
Indebtedness or equity to the extent such Indebtedness or equity was incurred to
refinance, replace or refund the entire outstanding principal amount of such
Indebtedness shall not be included in this clause (c);”.

(c) The defined term “Defaulting Lender” is hereby amended as of the Effective
Date by:

(i) replacing the phrase “one (1) Business Day” with the phrase “two
(2) Business Days” where such phrase appears in clause (a) of such definition;
and

(ii) inserting the phrase “or thereunder” after the phrase “Lender’s obligation
to fund a Loan hereunder” where such phrase appears in clause (b) of such
definition.

(d) The defined term “Freight Forwarder Letter” is hereby amended as of the
Effective Date by inserting the phrase “in which such Freight Forwarder
acknowledges and agrees to hold the applicable documents as an agent of the
Administrative Agent for purposes of perfecting the Administrative Agent’s Lien
on such documents” after the phrase “books and records or Inventory” where such
phrase appears in such definition.

(e) The defined term “Issuing Bank” is hereby amended as of the Effective Date
by amending and restating such definition in its entirety as follows:

““Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, in its capacity as issuer of Letters of Credit issued by it; (b) any
other Lender that may become an Issuing Bank pursuant to Sections 2.18(j) and
(k) in its capacity as issuer of Letters of Credit issued by such Lender;
(c) Wells Fargo Bank, N.A., but solely in its capacity as issuer of the Existing
Letters of Credit; or (d) collectively, all of the foregoing.”

(f) The defined term “Secured Obligations” is hereby amended as of the Effective
Date by amending and restating the proviso at the end of such definition in its
entirety as follows:

“provided that the Administrative Agent shall establish a Reserve for the amount
of obligations under Hedging Agreements or Treasury Services Agreements for such
Hedging Agreements or Treasury Services Agreements to constitute Secured
Obligations.”

(g) The defined term “Swingline Commitment” is hereby amended as of the
Effective Date by amending and restating the second sentence of such definition
in its entirety as follows:

“The amount of the Swingline Commitment shall initially be $30.0 million, but
shall in no event exceed 10% of the aggregate Revolving Commitments.”.

 

3



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

Section 1.4 Amendment to Section 2.02(b). Section 2.02(b) of the Facility
Agreement is hereby amended as of the Effective Date by inserting the phrase “or
any ABR Loan” after the phrase “make any Eurodollar Revolving Loan” where such
phrase appears in the second sentence of such Section.

Section 1.5 Amendment to Section 2.17(d). Section 2.17(d) of the Facility
Agreement is hereby amended as of the Effective Date by amending and restating
the first sentence of such Section in its entirety as follows:

“The Swingline Lender may at any time in its discretion, and shall, at the
minimum on a weekly basis, by written notice given to the Administrative Agent
(provided such notice requirement shall not apply if the Swingline Lender and
the Administrative Agent are the same entity) not later than 11:00 a.m., New
York City time, on the next succeeding Business Day following such notice
require the Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans then outstanding.”

Section 1.6 Amendment to Section 2.18. Section 2.18 of the Facility Agreement is
hereby amended as of the Effective Date by inserting the following new clause
(n) at the end of such Section:

“(n) Existing Letters of Credit. Upon the return to the Administrative Agent on
or after the First Amendment Effective of the backstop Letter of Credit issued
on the Closing Date to Wells Fargo Bank N.A., (i) each Existing Letter of
Credit, to the extent outstanding, shall be automatically and without further
action by the parties thereto deemed converted into Letters of Credit issued
pursuant to this Section 2.18 for the account of the Loan Parties set forth on
Schedule 2.18 and subject to the provisions hereof, and for this purpose fees in
respect thereof pursuant to Section 2.05(c) shall be payable (in substitution
for any fees set forth in the applicable letter of credit reimbursement
agreements or applications relating to such Existing Letters of Credit, except
to the extent that such fees are also payable pursuant to Section 2.05(c)) as if
such Existing Letters of Credit had been issued on the First Amendment Effective
Date; (ii) Wells Fargo Bank, N.A. shall be deemed to be the Issuing Bank with
respect to the Existing Letters of Credit; (iii) such Letters of Credit shall
each be included in the calculation of LC Exposure; and (iv) all liabilities of
the Loan Parties with respect to such Existing Letters of Credit shall
constitute Obligations. No Existing Letter of Credit converted in accordance
with this clause (n) shall be amended, extended or renewed except in accordance
with the terms hereof. Notwithstanding the foregoing, the Loan Parties shall not
be required to pay any additional issuance fees with respect to the issuance of
such Existing Letter of Credit solely as a result of such letter of credit being
converted to a Letter of Credit hereunder, it being understood that the
fronting, participation and other fees set forth in Section 2.05(c) shall
otherwise apply to such Existing Letters of Credit.”

Section 1.7 Amendment to Section 5.19. Section 5.19 of the Facility Agreement is
hereby amended as of the Effective Date by amending and restating the last
sentence of such Section in its entirety as follows:

 

4



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

“The Loan Parties shall cooperate fully with the Administrative Agent and its
agents during all (x) Collateral field audits, which shall be at the Borrowers’
expense and shall be conducted, at the request of the Administrative Agent, not
more than (i) two (2) times during the first year after the Closing Date;
(ii) once during any twelve month period thereafter, absent an Event of Default
and subject to the following subclause (iii); and (iii) two (2) times during the
twelve month period after the date that the Borrowing Availability shall be less
than the greater of (A) $150.0 million and (B) 50% of the aggregate Revolving
Commitments in effect at such time; and (y) Inventory Appraisals, which shall be
at the Borrowers’ expense and shall be conducted, at the request of the
Administrative Agent, not more than (i) two (2) times per year during the first
year after the Closing Date; (ii) once during any twelve month period
thereafter, absent an Event of Default and subject to the following subclause
(iii); and (iii) two (2) times during the twelve month period after the date
that the Borrowing Availability shall be less than the greater of (A) $150.0
million and (B) 50% of the aggregate Revolving Commitments in effect at such
time; provided, however, that in the case of both Collateral field audits and
Inventory Appraisals, following the occurrence and during the continuation of an
Event of Default, Collateral field audits and Inventory Appraisals shall be
conducted at the Borrowers’ expense more frequently at the Administrative
Agent’s reasonable request.”

Section 1.8 Amendment to Section 6.04(g). Section 6.04(g) of the Facility
Agreement is hereby amended as of the Effective Date by replacing the phrase “on
the Closing Date” with the phrase “on the First Amendment Effective Date”.

Section 1.9 Amendment to Section 10.02. Section 10.02 of the Facility Agreement
is hereby amended as of the Effective Date by:

(a) amending and restating the proviso at the end of the lead-in of clause
(b) of such Section in its entirety as follows:

“provided that no such agreement, waiver, supplement or modification shall be
effective if the effect thereof would:”

(b) (i) deleting the “or” at the end of subclauses (xv) and (xvi) of clause
(b) of such Section and (ii) inserting the following new subclause (xviii) after
the end of subclause (xvii) of clause (b) of such Section: “or

(xviii) change any provision of Section 8.02 or the proviso in the definition of
“Secured Obligations”, without the written consent of the Supermajority
Lenders;”

(c) inserting the following phrase at the end of clause (e) of such Section:

“without limiting the rights of the Lenders to decline to provide any increased
or new Commitment under Section 2.20.”

Section 1.10 Amendment to Section 10.04(b). Section 10.04(b) of the Facility
Agreement is hereby amended as of the Effective Date by amending subclause
(i)(B) of such Section in its entirety as follows:

 

5



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

“(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment, an Affiliate of a Lender or an Approved Fund;
and”

Section 1.11 Amendment to Section 10.04(c). Section 10.04(c) of the Facility
Agreement is hereby amended as of the Effective Date by amending clause (c) of
Section 10.04 by inserting the phrase “absent manifest error” after the phrase
“The entries in the Register shall be conclusive” where such phrase appears at
the beginning of the second sentence of such clause

Section 1.12 Amendment to Section 10.04(d). Section 10.04(d) of the Facility
Agreement is hereby amended as of the Effective Date by amending the last
paragraph of clause (d) of Section 10.04 by amending and restating the last
sentence of such clause in its entirety as follows:

“The Participant Register shall be available for inspection by the
Administrative Borrower from time to time upon reasonable prior notice; provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.”

Section 1.13 Amendment to Article X. Article X of the Facility Agreement is
hereby amended as of the Effective Date by inserting the following new
Section 10.26 at the end of such Article:

“Section 10.26 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Loan Party, its stockholders or its affiliates, on the
other. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, stockholders, creditors

 

6



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

or any other Person. Each Loan Party acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Loan
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transaction or the process leading thereto.”

Section 1.14 Amendment to Schedules. The Schedules to the Facility Agreement are
hereby amended as of the Effective Date by:

(a) amending and restating Schedule 6.01(q) to the Facility Agreement in its
entirety as set forth on Schedule 6.01(q) hereto; and

(b) adding as Schedule 2.18 to the Facility Agreement the schedule set forth on
Schedule 2.18 hereto.

Section 1.15 Amendment Cover Page. The cover page to the Facility Agreement is
hereby amended as of the Effective Date by deleting it in its entirety and
replacing it as set forth on Exhibit A hereto.

ARTICLE II

CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment shall become effective (the “Effective Date”) when the following
condition precedent has been satisfied: the Loan Parties, the Lenders and the
Administrative Agent have each delivered a duly executed counterpart of this
Amendment to the Administrative Agent.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants on the Effective Date that:

(a) Requisite Power and Authority; Due Authorization; Binding Obligation. Each
of Holdings and its Subsidiaries has all requisite power and authority to enter
into this Amendment and to carry out the transactions contemplated. The
execution, delivery and performance of this Amendment and the Facility Agreement
as amended hereby have been duly authorized by all necessary action on the part
of each Loan Party that is a party hereto and thereto. This Amendment has been
duly executed and delivered by each Loan Party and is the legally valid and
binding obligation of each Loan Party, enforceable against each Loan Party in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

(b) No Conflict. The execution, delivery and performance of this Amendment by
the Loan Parties do not and will not (i) except as could not reasonably be
expected to result in a Material Adverse Effect, violate (A) any provision of
any law or any governmental rule or regulation applicable to Holdings or any of
its Subsidiaries or (B) any

 

7



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

Requirement of Law applicable to Holdings or any of its Subsidiaries (including,
without limitation, in respect of the Australian Borrowers, Section 260A of the
Corporations Act); (ii) except as could not reasonably be expected to result in
a Material Adverse Effect, conflict with, result in a breach of, constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of Holdings or any of its Subsidiaries; (iii) violate any of the
Organizational Documents of Holdings or any of its Subsidiaries, (iv) result in
or require the creation or imposition of any Lien upon any of the properties or
assets of Holdings or any of its Subsidiaries (other than any Liens created
under any of the Loan Documents in favor of the Collateral Agent, on behalf of
the Secured Parties and Permitted Liens); or (v) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any material Contractual Obligation of Holdings or any of its Subsidiaries,
except for such approvals or consents which have been obtained and are in full
force and effect.

(c) Governmental Consents. No consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority is required to be obtained or
made by or on behalf of the Loan Parties in connection with the execution,
delivery, performance, validity or enforceability of this Amendment except
(i) as have been obtained or made and are in full force and effect; (ii) for
filings and recordings with respect to the Collateral necessary to perfect Liens
created by the Loan Documents; and (iii) as could not reasonably be expected to
result in a Material Adverse Effect.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agent or any
Lender under the Loan Documents, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Documents, all of which are ratified and affirmed in all
respects and shall continue in full force and effect except that, on and after
the effectiveness of this Amendment, each reference to the Facility Agreement in
the Loan Documents shall mean and be a reference to the Facility Agreement as
amended by this Amendment. Nothing herein shall be deemed to entitle the
Borrowers to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Loan Documents in similar or different circumstances. This Amendment is a
Loan Document executed pursuant to the Facility Agreement and shall be
construed, administered and applied in accordance with the terms and provisions
thereof.

Section 4.2 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted under Section 11.04 of the Facility Agreement.

Section 4.3 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

Section 4.4 Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

8



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

Section 4.5 Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Article II, this Amendment shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopier or other electronic transmission (i.e. a “pdf” or “tif” document)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

Section 4.6 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Amendment and the transactions contemplated hereby, and
all disputes between the parties under or relating to this Amendment or the
facts or circumstances leading to its execution, whether in contract, tort or
otherwise, shall be construed in accordance with and governed by the laws
(including statutes of limitation) of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.

(b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Amendment or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable Requirements of Law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Amendment or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Amendment or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Venue. Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Requirements of Law, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Amendment or any other Loan
Document in any court referred to in Section 4.6(b). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01 of the Facility Agreement. Nothing in this Amendment or any other
Loan Document will affect the right of any party hereto to serve process in any
other manner permitted by applicable Requirements of Law.

 

9



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

Section 4.7 Waiver Of Jury Trial. Each Loan Party hereby waives, to the fullest
extent permitted by applicable Requirements of Law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Amendment, any other Loan Document or the transactions
contemplated hereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Amendment by, among other things, the mutual waivers and
certifications in this Section 4.7.

Section 4.8 Costs and Expenses. The Borrowers agree to reimburse the
Administrative Agent for its reasonable, documented out-of-pocket expenses
incurred in connection with this Amendment, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

[Remainder of this page is intentionally left blank.]

 

10



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

U.S. BORROWERS:

SOUTHWESTERN REFINING COMPANY, INC.

TRIPLE S REFINING CORPORATION

TRONOX HOLDINGS, INC.

TRONOX INCORPORATED

TRONOX LLC

TRONOX US HOLDINGS INC.

By:   /s/ Michael J. Foster

Name:

Title:

  Michael J. Foster

 

[Signature Page]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

 

 

SIGNED, SEALED AND DELIVERED

by

Michael J. Foster

as attorney for

TRONOX AUSTRALIA HOLDINGS PTY LIMITED

TRONOX AUSTRALIA PIGMENTS HOLDINGS PTY LIMITED

TRONOX GLOBAL HOLDINGS PTY LIMITED

TRONOX LIMITED

TRONOX PIGMENTS AUSTRALIA HOLDINGS PTY LIMITED

TRONOX PIGMENTS AUSTRALIA PTY LIMITED

TRONOX PIGMENTS WESTERN AUSTRALIA PTY LIMITED

TRONOX SANDS HOLDINGS PTY LIMITED

under power of attorney dated

14 June 2012

in the presence of:

  

 

)

)

)

)

)

)

)

)

)

)

)

)

)

   AUSTRALIAN BORROWERS: /s/ Matthew Paque       Signature of witness      
MATTHEW PAQUE       /s/ Michael J. Foster Name of witness (block letters)      
By executing this agreement the attorney states that the attorney has received
no notice of revocation of the power to attorney

 

[Signature Page]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

 

SIGNED, SEALED AND DELIVERED

by

Michael J. Foster

as attorney for

TRONOX WESTERN AUSTRALIA PTY LTD under power of attorney dated 8 June 2012

in the presence of:

 

  

)

)

)

)

)

)

)

)

)

)

)

)

)

   /s/ Matthew Paque       Signature of witness      

 

MATTHEW PAQUE

     

 

/s/ Michael J. Foster

Name of witness (block letters)       By executing this agreement the attorney
states that the attorney has received no notice of revocation of the power of
attorney

 

[Signature Page]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

 

SIGNED, SEALED AND DELIVERED

by

Michael J. Foster

as attorney for

TRONOX WORLDWIDE PTY LIMITED (F/K/A TRONOX WORLDWIDE LLC)

under power of attorney dated

29 June 2012

in the presence of:

  

)

)

)

)

)

)

)

)

)

)

)

)

)

  

 

/s/ Matthew Paque

      Signature of witness      

 

MATTHEW PAQUE

     

 

/s/ Michael J. Foster

Name of witness (block letters)       By executing this agreement the attorney
states that the attorney has received no notice of revocation of the power of
attorney

 

[Signature Page]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

 

SIGNED, SEALED AND DELIVERED

by

Michael J. Foster

as attorney for

 

TRONOX HOLDINGS (AUSTRALIA) PTY LTD

TRONOX INVESTMENTS (AUSTRALIA) PTY LTD

TRONOX AUSTRALIA SANDS PTY LTD

TICOR RESOURCES PTY LTD

TICOR FINANCE (A.C.T.) PTY LTD

TIO2 CORPORATION PTY LTD

YALGOO MINERALS PTY. LTD.

TIFIC PTY. LTD.

SYNTHETIC RUTILE HOLDINGS PTY LTD

SENBAR HOLDINGS PTY LTD

PIGMENT HOLDINGS PTY LTD

TRONOX MINERAL SALES PTY LTD

TRONOX MANAGEMENT PTY LTD

under power of attorney dated

18 June 2012

in the presence of:

  

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

   /s/ Matthew Paque       Signature of witness      

 

/s/ MATTHEW PAQUE

     

 

/s/ Michael J. Foster

Name of witness (block letters)       By executing this agreement the attorney
states that the attorney has received no notice of revocation of the power of
attorney

 

[Signature Page]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

 

SUBSIDIARY GUARANTORS: TRONOX INTERNATIONAL FINANCE LLP By:   /s/ Michael J.
Foster

Name:

Title:

  Michael J. Foster TRONOX PIGMENTS LTD By:   /s/ Michael J. Foster

Name:

Title:

  Michael J. Foster

 

[Signature Page]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

 

AGENTS AND LENDERS:

UBS AG, STAMFORD BRANCH, as Issuing

Bank, Administrative Agent and Collateral

Agent

By:   /s/ Mary E. Evans

Name:

Title:

 

Mary E. Evans

Associate Director Banking Products Services, US

By:   /s/ Irja R. Otsa

Name:

Title:

 

Irja R. Otsa

Associate Director Banking Products Services, US

UBS LOAN FINANCE LLC, as Lender and Swingline Lender By:   /s/ Mary E. Evans

Name:

Title:

 

Mary E. Evans

Associate Director Banking Products Services, US

By:   /s/ Irja R. Otsa

Name:

Title:

 

Irja R. Otsa

Associate Director Banking Products Services, US

 

[Signature Page]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender and a Documentation

Agent

By:   /s/ Christopher Reo Day

Name:

Title:

 

Christopher Reo Day

Vice President

By:   /s/ Tyler R. Smith

Name:

Title:

 

Tyler R. Smith

Associate

 

 

[Signature Page]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

 

Goldman Sachs Bank USA, as Syndication

Agent and Lender

By:   /s/ Mark Walton

Name:

Title:

 

Mark Walton

Authorized Signatory

 

[Signature Page]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

 

ROYAL BANK OF CANADA, as Lender and a

Syndication Agent

By:   /s/ Philippe Pepin

Name:

Title:

 

Philippe Pepin

Authorized Signatory

 

[Signature Page]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

 

 

Siemens Financial Services, Inc., as Lender By:   /s/ John Finore          Name:
  John Finore

Title:

  Vice President

 

Siemens Financial Services, Inc., as Lender By:   /s/ Ernest Errigo         
Name:   Ernest Errigo

Title:

  Sr. Transaction Coordinator

 

[Signature Page]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

 

WELLS FARGO BANK, N.A., as Lender and a Documentation Agent By:   /s/ Jennifer
Avrigian         Name:   Jennifer Avrigian

Title:

  Director

 

[Signature Page]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

Schedule 6.01(q)

Certain Letters of Credit

 

Entity

  

Issuing
Bank

  

Beneficiary

  

Maturity
Date

  

Country

  

Purpose

  

USD Equivalent

Tronox

Worldwide LLC

   JPMorgan    Citibank NY support German
Workers Union Guaranty
(€424,600)    1-May-13    US    Uerdingen
Severance    $526,673.84 Tiwest Pty Ltd    Westpac    Minister for Mining Act of
1978    N/A    AU    Performance    $14,186.00 Tiwest Pty Ltd    Westpac   
Minister for Mining Act of
1978    N/A    AU    Performance    A$93,000 Tiwest Pty Ltd    Westpac   
Independent Market
Operator (IMO)    N/A    AU    Performance    A$150,897 Tiwest Pty Ltd   
Westpac    Synergy    31 Mar 15       Supplier payment
security    A$1,600,000 Tiwest Pty Ltd    Westpac    Synergy    31 Mar 15      
Supplier payment
security    A$ 1,000,000 Tronox Worldwide LLC    JPMorgan   
Republic Insurance Company    3-Jul-12    US    Workers Comp    $150,000.00

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

Schedule 2.18

Existing Letters of Credit

 

Entity

  

Issuing

Bank

  

Beneficiary

  

Maturity
Date

  

Country

  

Purpose

  

USD Equivalent

Tronox Incorporated    Wells Fargo    Liberty Mutual Insurance
Company    6-Jun-13    US    Collateral for surety    $5,945,659.80 Tronox LLC
   Wells Fargo    ACE American Insurance
Company    6-Jun-13    US    Workers Comp    $2,785,052.00 Tronox LLC    Wells
Fargo    U.S. Bank, National
Association    17-Jun-13    US    Performance -
freight    $2,500,000.00 Tronox LLC    Wells Fargo    Tennessee Gas Pipeline
Company    16-Jun-13    US    Performance - NG    $378,000.00 Tronox
Incorporated    Wells Fargo    National Union Fire Co.    6-Jul-13    US    GL /
AL / WC    $4,800,500.00 Tronox LLC    Wells Fargo    Colorado River
Commission of Nevada    28-Dec-12    US    Performance - Elec    $440,232.49
Tronox LLC    Wells Fargo    Tennessee Valley
Authority    2-Feb-13    US    Performance - Elec    $8,700,000.00 Tronox LLC   
Wells Fargo    One Stamford Plaza
Owner LLC    2-Apr-13    US    Lease Security
Deposit    $624,335.00 Tronox LLC    Wells Fargo    The Royal Bank of


Scotland N.V.
(€2,500,000)

   27-Mar-13    US    Collateral for
Portugal LC    $3,070,500.001

 

 

1 

USD Equivalent as of 8/6/2012.

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING SYNDICATED FACILITY AGREEMENT

 

Exhibit A

 

 

 

$300.0 million

REVOLVING SYNDICATED FACILITY AGREEMENT

dated as of June 18, 2012,

among

TRONOX INCORPORATED

and certain of its Subsidiaries,

as U.S. Borrowers and Guarantors,

TRONOX LIMITED (ACN 153 348 111) and certain of its Subsidiaries,

as Australian Borrowers and Guarantors,

and

THE OTHER GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

UBS AG, STAMFORD BRANCH,

as Issuing Bank, Administrative Agent and Collateral Agent,

UBS LOAN FINANCE LLC,

as Swingline Lender,

UBS AG, STAMFORD BRANCH,

as Australian Security Trustee,

 

 

UBS SECURITIES LLC,

as Arranger and Bookmanager,

GOLDMAN SACHS BANK USA and ROYAL BANK OF CANADA,

as Co-Syndication Agents

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH and WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

 

 

 

 